LEE, J.,
dissenting.
In my opinion the majority has, to the great detriment of the child, unrealistically weighed the evidence. Based upon the facts set forth in the majority opinion I arrive at the opposite conclusion and would affirm the trial judge who saw and heard the witnesses.
The unfortunate result in this case is attributable, in part, to our decision in State ex rel Juv. Dept. v. Wyatt, 34 Or App 793, 579 P2d 889 (1978), which was relied upon by the majority in the instant case. That decision was justifiably challenged by Judge Johnson’s dissenting opinion, with which I agree.
In both cases, the interests of the child have been subordinated to those of unfit parents who cannot ever *569realistically be anticipated to rehabilitate themselves sufficiently to properly perform the parenting role.
I respectfully dissent.